Citation Nr: 0032024	
Decision Date: 12/07/00    Archive Date: 12/12/00	

DOCKET NO.  93-13 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease, lumbar spine, L4-5, currently rated 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1971 and from February 1971 to February 1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office, denying the veteran an increased evaluation, 
in excess of 10 percent, for a service-connected low back 
disorder.  

This case was previously before the Board in February 1995 
and again in November 1999 and on both occasions was remanded 
for further development to include affording the veteran a 
personal hearing before a member of the Board.  This hearing 
was conducted before the undersigned member of the Board in 
Washington, D.C., in November 2000 and a transcript of that 
hearing has been associated with the claims file.  At this 
hearing, additional evidence pertaining to the veteran's 
claim, which had not been considered by the agency of 
original jurisdiction was submitted directly to the Board; 
however, the appellant, during the November 2000 hearing, 
waived such initial consideration.  See 38 C.F.R. 
§ 20.1304(c) (2000).  Nevertheless, in view of the action 
taken below, initial consideration of this evidence by the 
agency of original jurisdiction should be undertaken.  

During the course of this appeal, the disability evaluation 
for the veteran's service-connected low back disorder has 
been increased to 40 percent, effective from February 1992.  
In addition, the veteran has relocated to Virginia and his 
claims file has been transferred to the jurisdiction of the 
Roanoke, Virginia, Regional Office (RO).  


REMAND

The veteran contends, in effect, that his service-connected 
low back disorder is more disabling than currently evaluated 
and thus warrants increased compensation.  In testimony at 
his November 2000 hearing, the veteran stated that he has 
continuous low back pain, spasms and other neurological 
symptoms.  

The Secretary is required to make a reasonable effort to 
assist the claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  This includes the requirement 
to provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to 
be codified at 38 U.S.C.A. § 5103(a).  In the context of an 
increased rating claim, assistance to the veteran includes a 
complete examination of a service-connected disability.  See 
Wilson v. Derwinski, 2 Vet. App. 16 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) addressed VA's duty to assist in an increased rating 
claim sability had worsened.  The Board, in 
denying her claim, relied on the VA examination of record.  
The Court vacated the Board's decision and remanded the claim 
for a new examination finding that, where a veteran 
complained of increased disability two years after the last 
examination, VA's duty to assist required a new examination 
to determine the current severity of the disability.  

In the present case, testimony elicited from the veteran, as 
well as statements made by his representative at his hearing 
in November 2000, included the assertion that the veteran's 
service-connected low back disorder is worse now than when he 
was last examined by VA in November 1998.  Under these 
circumstances, a new examination is indicated.  

The Board also notes that the veteran testified that his 
service-connected low back disorder has caused periods of 
absence from his employment.  The Court has considered a case 
involving similar circumstances.  In Spurgeon v. Brown, 
10 Vet. App. 194 (1997), the Court held that, where a veteran 
has testified that a service-connected disability has cost 
lost time from work, VA must attempt to obtain employment 
records in verifying the veteran's contentions or, at a 
minimum, advise the veteran of the importance of the records 
to the claim, and inform the veteran that he or she has the 
ultimate responsibility for obtaining and submitting such 
records.  

Under the circumstances of this case, additional development 
is necessary in order to fulfill VA's duty to assist.  
Accordingly, this matter is REMANDED to the RO for the 
following actions:  

1.  The RO should obtain all pertinent VA 
and non-VA treatment records subsequent 
to those on file.  

2.  The veteran should be scheduled for a 
VA examination to evaluate his 
service-connected low back disorder.  The 
claims folder and a copy of this REMAND 
should be made available to, and 
reviewed, by the examiner in connection 
with the examination.  Any indicated 
tests or studies should be completed.  
The examiner's report should fully set 
forth all current complaints and 
pertinent clinical findings and should 
describe in detail the presence or 
absence and the extent of any functional 
loss due to the veteran's 
service-connected low back disability.  
Consideration should be given to any loss 
due to reduced or excessive excursion, to 
decreased strength, speed, or endurance, 
or due to absence of necessary 
structures, deformity, adhesion or 
defective innervation.  In particular, 
the examiner should comment on any 
functional loss due to weakened movement, 
excess fatigability, incoordination, or 
pain on use, and should state whether any 
pain claimed by the appellant is 
supported by adequate pathology, e.g., 
muscle spasm, as evidenced by his visible 
behavior, e.g., facial expression or 
wincing on pressure or manipulation.  The 
examiner should express an opinion as to 
whether pain or other manifestations 
occurring during flareups with repeated 
use could significantly limit functional 
ability of the affected part.  All 
opinions expressed should be supported by 
reference to the pertinent evidence.  

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
aforementioned development has been 
conducted and completed in full.  If a 
development is incomplete, including if 
all requested medical records have not 
been obtained or the requested 
examinations do not include all test 
reports, special studies, or comments, 
and opinions requested, appropriate 
action should be implemented.  See 
38 C.F.R. § 4.2 (2000).  

4.  The veteran should be advised that 
employment records that corroborate lost 
time or sick leave due to a 
service-connected disorder are relevant 
to his current claim and that the 
ultimate responsibility for furnishing 
such evidence rest on the claimant.  In 
the event his employer had made 
allowances for his service-connected 
disability, documentation of it should 
also be submitted into the record.  See 
38 C.F.R. § 3.159(c) (2000) and 
Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  

After undertaking any additional development deemed 
appropriate, the RO should review the veteran's claim.  If it 
remains denied, he should be furnished an appropriate 
supplemental statement of the case.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  No action is required of the veteran until he 
is notified.  The purpose of this REMAND is to obtain 
clarifying information and to meet due process 
considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 2 -


